Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	It is noted that it is unclear that Applicant has complied with all of the requirements with regard to compliance for nucleic acid or amino acid sequences as SEQ ID NO submissions.
	Although the Office acknowledged receipt of the Sequence Listing (PDF or paper) filed on 04/18/2019 in a communication mailed 31 October 2019 (M903), Applicant’s specification does not contain a proper incorporation by reference statement with regard to the listed sequences. Applicant’s amendment to the specification filed 18 April 2019 refers to the incorporation by reference of two applications (PCT/EP2017/076861 and EP16194788.2) in their entirety. However, it is noted that the combination of these applications does not contain all 105 sequences as listed in the Sequence Listing Text file received 18 April 2019.
	It is noted that Applicant may submit an amendment to the specification that states that the electronic sequence listing (with file name, file size and create date) is herein incorporated by reference in its entirety (MPEP 2422.03 and MPEP 2429) or, if a paper or pdf copy of the sequence listing was filed in the file wrapper, then a statement that the CRF (computable readable form) copy and pdf/paper version of the sequence listing are identical would also suffice.
	

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 3-5, 7-11, 20 and 25, drawn to, a polypeptide comprising a first and second amino acid sequence, and a nucleic acid encoding the polypeptide (1st product).
Group II, claims 12 and 13, drawn to, a composition comprising an endolysin, according to the polypeptide of claim 1, and a pharmaceutically acceptable carrier (2nd product).
Group III, claims 14-16, drawn to, a method for treating a human or animal body by surgery or therapy comprising administering the polypeptide of claim 1 (1st method of using 1st product).
Group IV, claims 17-19, drawn to, a method of disinfecting, or preventing nd method of using 1st product).
Group V, claim 21, drawn to, a vector comprising a nucleic acid according to claim 20 (3rd product).
Group VI, claims 22 and 23, drawn to, a host cell comprising a polypeptide according to claim 1 or a host cell comprising a nucleic acid according to claim 20 (4th product).
Group VII, claim 24, drawn to, a host cell comprising a vector according to claim 21 (5th product).

	The following groups and/or combination of groups lacks unity of invention a priori because: 

Groups I, II, V, VI and VII lack unity of invention. A combination of different inventive categories is considered to have unity of invention if the claims within the combination recite only one product.  In the instant case, Groups I, II, V, VI and VII are products. Group I is a polypeptide or nucleic acid encoding the polypeptide; Group II is a composition that comprises components other than the polypeptide of claim 1; Group V is a vector; Group VI is a host cell comprising the polypeptide or nucleic acid of Group I, and Group VII is host cell comprising the vector of Group V, which are inherently different entities with different physical features, and which, therefore, have different 
Groups III and IV lack unity of invention. A combination of different inventive categories is considered to have unity of invention if the claims within the combination recite only one method of using a product described in a group. In the instant case, Group III is a method of treating a human or animal body; and Group IV is a method of disinfecting or preventing contamination of inanimate surfaces, which are inherently different types of methods, which, in turn, would require different formulations of the polypeptide or nucleic acid of Group I.

Groups I and III, and Groups II and IV, have unity of invention a priori under 37 CFR 1.475, because the group(s) of inventions fall under one of the combinations of categories, as listed above in (1)-(5), specifically (2).

Unity of invention can be shown to be lacking between groups within a combination if the "special technical feature" shared by the groups within the combination does not make a contribution over the prior art; i.e., if it can be shown that the special technical feature is not "special".
The following groups and/or combination of groups lack(s) unity of invention a posteriori because: 

Groups I and III, and Groups II and IV share the special technical feature of a polypeptide comprising a first and a second amino acid sequence according to claim 1 
Applicant’s specification recites: “The present invention makes use of enzymes degrading the bacterial cell wall, such as an endolysin. Endolysins are peptidoglycan hydrolases typically encoded by bacteriophages (or bacterial viruses)” (originally-filed specification, pg. 2, para. 1); and “A polypeptide according to the present invention is preferably characterized by the ability to degrade the peptidoglycan of Enterococcus bacteria” (pg. 17, para. 3).
Specifically, Miller et al. shows that the endolysin part is selected from the group consisting of lysostaphin according to SEQ ID NO: 60 (pg. 10, lines 18-20). Miller et al. shows that the described enzymes may comprise a fused peptide stretch such as a sushi peptide, e.g., the sushi 1 peptide according to SEQ ID NO: 54 (pg. 16, lines 1-4). In addition, Miller et al. shows, e.g., Ranalexin (SEQ ID NO: 52), Pseudin 1 (SEQ ID 
Applicant recites: “Said enzyme…is preferably an endolysin, autolysin or bacteriocin (e.g., lysostaphin)” (specification, pg. 12, para. 1). In addition, Applicant cites Ranalexin (SEQ ID NO: 45), Pseudin 1 (SEQ ID NO: 44), Nigrocine 2 (SEQ ID NO: 43), and Ascaphine 5 (SEQ ID NO: 42). The claimed subject matter recites antimicrobial, amphipathic, cationic, hydrophobic, and sushi peptides, and defensin (Claims 1, 7 and 8). 
Because Miller et al. shows polypeptides which are endolysins or which have biochemical properties related to endolysins, and shows that such polypeptides may be isolated from phage which infect specific gram positive bacteria, including Enterococcus spp, the corresponding feature of Groups I and III, and Groups II and IV is not special.
Therefore, unity of invention is lacking between Groups I and III, and Groups II and IV.

MPEP 1850 (II): "The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art....Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step."


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:

1) Species of SEQ ID NO. (Claims 1, 3, 5, 9 and 25)
1A) SEQ ID NO: 2 (Claims 1 and 5)
1B) SEQ ID NO: 3 (Claims 1, 3 and 5)
1C) SEQ ID NO: 5 (Claims 1 and 9)
1D) one of the SEQ ID NOs in the Markush group of claim 25 (Claims 1 and 25)

The species of SEQ ID NO are independent or distinct because each of the SEQ ID NOs. represents a different amino acid sequence and, therefore, are not obvious variants of each other. Each of the SEQ ID NOs may impart different biochemical or biophysical properties to the polypeptide or on the compounds that each interacts with. 

 2) Species of second amino acid sequence (Claims 1, 7 and 8)
2A) antimicrobial peptide (Claims 1, 7 and 8)

2C) cationic peptide (Claims 1 and 7)
2D) hydrophobic peptide (Claims 1 and 7)
2E) sushi peptide (Claims 1 and 7)
2F) defensin (Claim 1)

The species of second amino acid sequences are independent or distinct because each category of peptide or defensin represent distinctly different amino acid sequences (see claim 7). Therefore, the species of second amino acid sequences are not obvious variants of each other.

Subspecies of SEQ ID NO of antimicrobial peptide, amphipathic peptide, cationic peptide, hydrophobic peptide or subspecies of defensin (Claims 1, 7 and 8)
	2A1) one of the antimicrobial peptide SEQ ID NOs (Claims 1, 7 and 8)
	2B1) one of the amphipathic peptide SEQ ID NOs (Claims 1 and 7)
	2C1) one of the cationic peptide SEQ ID NOs (Claims 1 and 7)
	2D1) one of the hydrophobic peptide SEQ ID NOs (Claims 1 and 7)
	2F1) a specific defensin (Claim 1)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  Claim 1 is generic to claims 1, 3, 5, 7, 8, 9 and 25.

In summary:
1) Applicant must elect one (1) Invention:  I or II or III or IV or V or VI or VII; AND
2) Applicant must elect two (2) species: 1A or 1B or 1C or 1D; and 2A or 2B or 2C or 2D or 2E or 2F;
AND
If Applicant elects 2A or 2B or 2C or 2D or 2F, then Applicant must also elect the relevant one (1) subspecies: 2A1 or 2B1 or 2C1 or 2D1 or 2F1.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651